Citation Nr: 0213944	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-11 699	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a foot disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss in the 
right ear.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic skin 
disorder of the groin and thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had verified active service from December 1973 to 
December 1976.  His alleged service in the Republic of 
Vietnam has not been verified nor has any alleged 
participation (after having been called up for active duty 
while in the reserves) in the Invasion of Grenada.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran had verified active service from December 
1973 to December 1976.  His alleged service in Southeast 
Asia, including in the Republic of Vietnam, has not been 
verified nor has any alleged active duty during the Invasion 
of Grenada.  

2.  The veteran did not engage in combat and there is no 
probative medical evidence of PTSD due any combat stressor.  

3.  A June 1984 decision of the Board denied reopening of a 
claim for service connection for clavus dura of the 5th toe 
of each foot, following an unappealed rating action in 
January 1977 which initially denied that claim.  

4.  A June 1990 Board decision denied reopening of the claim 
for service connection for a foot disorder and also denied 
service connection for hearing loss in the right ear and for 
a chronic skin disorder of the groin and thigh.  

5.  The evidence received since the decision of the Board of 
June 1990 does not bear so directly and substantially on the 
matter that the new evidence must be considered to fairly 
decide the merits of those claims.   


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. § 3.303 
(2001).  

2.  The decision of the Board of June 1990 that denied 
reopening of a claim for service connection for a foot 
disorder, and also denied service connection for hearing 
loss in the right ear and for a chronic skin disorder of the 
groin and thigh, is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1104 (2002).   

3.  The new and material evidence, when considered with the 
old evidence, is not sufficient to reopen the claims for 
service connection for a foot disorder, hearing loss in the 
right ear, and a chronic skin disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2001 & 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)) became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg.  45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)) and, 
except as noted herein, made effective as of the date of the 
enactment of the VCAA. 

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim and which 
portion, if any, is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The VCAA and implementing regulations expand upon the duty to 
assist and notification provisions in applications to reopen 
and also provided that a VA examination may be provided but 
only after a claim has been reopened.  However, the 
provisions of the new 38 C.F.R. §§ 3.156(c) (redefining new 
and material evidence), 3.159(c) (relating to VA assistance 
in the reopening context), and 3.159(c)(4)(iii) (providing 
medical examinations or obtaining medical opinions in the 
reopening context) are applicable only to applications to 
reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (August 29, 2001).  

The veteran was provided notice of the evidence needed to 
substantiate his claims via the statement of the case, the 
supplemental statements of the case, and discussion at the 
hearing on appeal.  The RO's decisions informed him that in 
order to reopen his claims he had to submit new and material 
evidence.  He was also informed that his claim for service 
connection for PTSD was denied because there was no credible 
supporting evidence of a stressor.  These communications 
served to inform him of his responsibility for submitting 
such evidence.  Thus, he was made aware of the evidence he 
was responsible for obtaining.  Quartuccio v. Principi, 16 
Vet App 183 (2002).

With respect to the claim for service connection for PTSD, 
although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  The statement of the 
case (SOC) advised the veteran of the pertinent law and 
regulations as well as the basis for the decisions in this 
case and, thus, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  

Testimony was given at an August 2001 hearing before the 
undersigned.  The service medical records (SMRs) were 
obtained and associated with the claims folder, as have the 
veteran's service personnel records.  The National Personnel 
Records Center (NPRC) has indicated that all available 
records have been forwarded to VA and that the veteran's 
service in the Republic of Vietnam is not verified.  

The RO made reasonable efforts to obtain all relevant records 
pertaining to the claims that have been adequately 
identified, and it appears that all evidence so identified 
has been obtained and associated with the record on appeal.  
The record on appeal indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating the claim.  See VCAA 114 Stat. 2097, 
§ 5103A(a)(2) (West Supp. 2001) (VA is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim."). 

Lastly, in VA Form 21-4138, Statement in Support of Claim, of 
September 2000 the veteran requested that he be afforded VA 
examinations in conjunction with all of his claims.  However, 
his claims are all based on combat experiences in Cambodia, 
Grenada, Laos, and Vietnam.  As will be discussed below, the 
evidence is conclusively against a finding that he had 
service in any of these places.  An examination could not 
serve to substantiate his claims because an examiner could 
only link the claimed disabilities to service by accepting an 
inaccurate history of the veteran's service.

Thus, the RO has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the implementing VA regulations.  

PTSD

Generally, for service connection to be granted, it is 
required that the evidence establishes that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  When a disability is not initially manifested 
during service or within an applicable presumptive period, 
"direct" service connection may nevertheless be established 
by evidence demonstrating the disability was in fact incurred 
or aggravated during the veteran's service.  38 C.F.R. 
§ 3.303(d) (2001).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f), as amended, see 64 
Fed. Reg. 117 (1999).

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) relax the 
evidentiary requirements for adjudication of service 
connection for combat-related claims and together, provide 
that satisfactory lay or other evidence of combat incurrence 
or aggravation, if consistent with circumstances and 
hardships of such service, will be accepted as proof of 
inservice events, notwithstanding the absence of official 
records thereof, unless rebutted by clear and convincing 
evidence to the contrary.  See Velez v. West, 11 Vet. 
App. 148, 153 (1998); Jensen v. Brown, 19 F.3d 1413, 1416-17 
(Fed. Cir. 1994); Arms v. West, 12 Vet. App. 188, 193-93 
(1999).  

When PTSD is claimed as a result of combat stressor(s), 
there must be a specific finding of fact of whether the 
veteran was engaged in combat and, if so, whether the 
claimed stressor(s) is related to combat.  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  The Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran engaged in combat with the enemy and the 
claimed stressor(s) are related to such combat, the 
veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service'."  Zarycki v. Brown, 6 Vet. App. 91, 198 (1993); 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Where it is determined from all the evidence that the 
veteran did not engage in combat with the enemy or is 
claiming stressors not related to combat, lay testimony 
alone is not enough to establish that the stressors actually 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147.  Rather, 
such testimony must be corroborated by 'credible supporting 
evidence' and must not be contradicted by service records.  
38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 289 
(1994); Zarycki, 6 Vet. App. 91, 98 (1993).  

The required inservice stressor corroboration need not be 
established by service records alone but may be obtained 
from other sources.  Cohen, at 142 (citing M21-1, Part VI, 
7.46(f) (Sept. 21, 1992).  However, an opinion of a mental 
health professional based on a postservice examination of 
the veteran cannot be used to establish the occurrence of 
the stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  

Here, the veteran relies entirely upon alleged combat 
stressors as the cause of his claimed PTSD.  At the August 
2001 travel board hearing he testified that he served in 
Vietnam (and performed missions in Cambodia and Laos (pages 
3, 9 and 11)) from October 1974 to May 1975 (page 11).  
However, his DD 214 does not reflect that he had any foreign 
or overseas military service during his active duty nor do 
his service personnel records document any such overseas 
service.  To the contrary, during the time in question his 
SMRs reflect that he received almost regular treatment at Ft. 
Hood, Texas.  

Only official service department records can establish if and 
when an individual was serving on active duty, active duty 
for training, or inactive duty for training.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  If the United States 
service department refuses to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not VA.  Soria v. Brown, 118 
F.3d 747 (1997).  While official sources are not necessary to 
support a claimed stressor, the service department findings 
as to the times and locations of the veteran's service are 
highly probative, if not dispositive.

The veteran testified that he had received various 
decorations or medals, including the Meritorious Service 
Medal, the Distinguished Service Medal, an Experts Marksman 
Badge, and the Vietnam Campaign Medal (page 14) but this is 
not corroborated by service records.  In particular, the 
service records do not corroborate his award of the Vietnam 
Campaign Medal nor is there any indication that he was 
awarded the Vietnam Service Medal.  In fact, NPRC reported in 
February 1998 that "[o]ur records show no Vietnam Service."  

Similarly, the veteran testified that he was called up from 
the reserves for active duty and participated in the Invasion 
of Grenada but this is also not corroborated by his service 
personnel records.  At the August 2001 hearing the veteran 
submitted into evidence, along with a written waiver of 
initial consideration of that evidence by the RO, a 
handwritten statement from a service comrade in which the 
service comrade stated that he knew the veteran and 
remembered "when he [the veteran] served in Vietnam almost 
the same time I did."  However, this falls short of actually 
stating that both men served together in Vietnam and is 
insufficient to established the veteran's presence in a 
combat zone or participation in combat.  

Accordingly, the Board concludes that the veteran did not 
participate in combat.  At the August 2001 hearing the 
veteran submitted into evidence, along with a written waiver 
of initial consideration of that evidence by the RO, an 
August 2001 VA clinical record which reflects a diagnosis of 
PTSD.  However, that diagnosis was predicate upon the history 
related by the veteran of various combat stressors and is 
without probative value inasmuch as this diagnosis can only 
have as much probative value as the history relied upon to 
render the diagnosis.  Since, the history is without 
probative value, the diagnosis is likewise without probative 
value.  The record also reflects that he underwent VA 
hospitalization in December 1982 and that the discharge 
diagnoses included a passive-aggressive personality.  
However, personality disorders, as such are not diseases or 
injuries within the meaning of applicable legislation and, 
thus, are not disabilities for which service connection may 
be granted.  38 C.F.R. § 3.303(c) (2001).  

The veteran's testimony that after being returned from 
Vietnam to stateside duty he sought psychological counseling 
at a Mental Hygiene Clinic Ft. Hood, Texas, for symptoms of 
PTSD and marital and other problems (page 3) is not supported 
by the SMRs other than an April 1976 notation that he was 
seen for marital stress and that it was recommended that he 
return for counseling.  However, there is nothing in the SMRs 
which suggests that he ever returned for such counseling.  

Lastly, the Board notes that the veteran reported in March 
1998 that two service comrades had been wounded in action in 
Vietnam and that another had been killed in action in 
Vietnam.  However, a search of the Vietnam Veterans Memorial 
- Directory of Names, 12th Ed., February 1999, reflects that 
no such individual was killed in Vietnam.  

Accordingly, service connection for PTSD is not warranted.  

Reopening

A final Board decision subsumes all prior rating actions 
which addressed the issue on the merits and the claim may not 
thereafter be reopened and allowed on the same factual basis; 
rather new and material evidence must be presented to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 20.1104, 20.1105 (2001). 

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial) and 
Jackson v. Principi, No. 01-7007 (Fed. Cir. Sept. 19, 2001) 
(reopening after a prior unappealed RO denial).  Reopening 
involves determining whether the evidence is sufficient to 
reopen the claim, under 38 U.S.C.A. § 5108, and if reopened, 
and the duty to assist is met, the claim is adjudicated de 
novo.  

In the first step, reopening, there is a three-part analysis.  
First, since the last disallowance on any basis, i.e., on the 
merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 
285 (1996)), there must be new evidence (i.e., noncumulative 
evidence, not redundant, and not previously submitted).  VA 
evidence that was constructively on file and is now actually 
on file, may be new and material evidence if it is not 
cumulative and is relevant.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. 
App. 312, 314-15 (1999).  If no new evidence is submitted, no 
analysis of materiality is required.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that it 
must be considered to fairly decide the merits of the claim.  
Fossie v. West, 12 Vet. App. 1, 4 (1998).  New evidence can 
be material if it provides a more complete picture of 
circumstances surrounding the origin of an injury or 
disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) (en 
banc).  

It was previously held in Elkins v. West, 12 Vet. App. 209 
(1999) and Winters v. West, 12 Vet. App. 203 (1999) (en banc) 
(citing Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)) that 
if new and material evidence is submitted to reopen a 
previously denied claim, the next step was to determine 
whether the claim was well grounded within the meaning of the 
then 38 U.S.C.A. § 5107(a) ( West 1991).  However, the VCAA 
eliminated the concept of a well-grounded claim, superceding 
the decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) that the duty to assist 
did not attach until after a well grounded claim was 
submitted.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Thus, the requirement that following reopening there must 
next be an adjudication of whether the reopened claim is well 
grounded is no longer valid.  Rather, the claim is to be 
adjudicated de novo, and with application of the benefit-of-
the-doubt rule, after first assuring that the duty to assist, 
as expanded by the VCAA, has been met.  

However, in the reopening context, the doctrine of the 
favorable resolution of doubt is not applicable unless the 
threshold burden of submitting new and material evidence to 
reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

Background

In a June 1984 Board decision service connection for clavus 
dura of the 5th toes was denied.  That decision noted that in 
September 1975 there was a diagnosis of clavus dura of the 
5th toe of each foot for which the veteran underwent 
arthroplasties in that same month.  An April 1976 clinical 
notation indicates that he was not experiencing pain in 
either of those toes and the August 1976 examination for 
service separation revealed no abnormality of his feet.  

In 1980 L. Cohen, a podiatrist, reported having treated the 
veteran the previous month for corns and calluses of both 
feet but his feet did not look abnormal enough to cause the 
kind of discomfort of which he complained.  

In 1981 Dr. Picou reported that the veteran had heloma durum 
of the left 5th toe for which the veteran had surgery and 
after which, in March 1982, it was noted that there was 
resolution of the problem, with periodic discomfort.  

In March 1984 J. Benus, a podiatrist, reported that since the 
veteran had had surgery during service for contracted toes 
the disorder had continued to be present.  

The 1984 Board decision determined that the clava dura 
abnormality of the 5th toe of each foot was a congenital 
abnormality which antedated military service and in light of 
the favorable post surgical response during service and the 
absence of an abnormality being noted thereafter, the 
disorder had not been aggravated during service because it 
had not undergone a permanent increase in severity during 
service.  

The June 1990 Board decision determined that the new evidence 
received since the 1984 Board decision still established that 
the inservice surgery had the effect of ameliorating the 
preexisting foot disorder and that there was no new medical 
evidence showing an increase in severity in the preexisting 
foot disorder during military service.  

With respect to hearing loss in the right ear, the veteran 
testified at a January 1989 RO hearing that he had been 
exposed to acoustic trauma while stationed at Ft. Hood, 
Texas.  The June 1990 Board decision noted that in November 
1974 (when he was given a Physical Profile limiting his 
duties due to a moderate hearing loss) an inservice audiology 
evaluation found a 30 decibel hearing loss at 500, 1,000, 
2,000, and 4,000 Hertz but that a separation audiology 
evaluation (when he complained of hearing loss) had revealed 
the veteran's hearing to be within normal limits and a VA 
audiology evaluation in February 1989 again found his hearing 
was within normal limits.  Thus, any hearing loss during 
service was only temporary and had resolved, and the veteran 
had no current hearing loss by VA standards.  

With respect to a skin disorder, the veteran testified at a 
January 1989 RO hearing that while at Ft. Hood, Texas, he had 
been sprayed with some unknown substance by a helicopter.  

The June 1990 Board decision noted that the veteran was 
treated for a groin rash in September 1975 but subsequent 
SMRs did not reveal any further complaints or treatment for a 
groin rash and no such rash was found on separation 
examination in August 1976.  Also, post service records did 
not reveal continuity of symptomatology of a groin rash after 
military service.  


New Evidence

The veteran has submitted duplicate copies of SMRs and other 
records which were on file at the time of the 1990 Board 
decision and, thus, these records are not new.  He has also 
submitted voluminous private clinical records pertaining to 
disabilities of the cervical and lumbosacral segments of the 
spine, carpal tunnel syndrome, and other disorders but these 
records are not relevant.  Likewise, the voluminous new 
records on file documenting payment for treatment or 
medication pertain to the veteran's attempts to obtain 
reimbursement for medical expenses and are not relevant 
except to the extent that they may do no more than document 
current disability.  

With respect to the new evidence, in December 2000 Dr. 
Ramanathan stated that he was treating the veteran for 
numerous chronic illnesses.  The conditions were chronic and 
would require medication for the rest of the veteran's life.  
However, it appears that this statement was submitted in 
support of a request for reimbursement for medical expenses.  
In any event, the statement yields nothing of probative value 
as to the specific disorders at issue herein.  

Foot Disorder

At the August 2001 hearing the veteran testified that he had 
originally injured a foot or both feet while in Vietnam when 
he stepped on a punji stick (page 7).  His treating physician 
had indicated that his current problem with his feet was 
diagnosed as trauma to the feet and was the result of the 
veteran's inservice injury from a punji stick (page 8).  
However, since the Board has concluded that the veteran did 
not engage in combat and did not serve in Vietnam, this is 
not new and material evidence for the purpose of reopening.  

In Warren v. Brown, 6 Vet. App. 4 (1993) (citing to Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993) it was held, in the 
context of reopening, that "any statement of appellant as to 
what a doctor told him is also insufficient to establish a 
medical diagnosis [causation or etiology] for the purpose of 
reopening."  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  When the underlying medical nature of 
evidence has been significantly diluted, as in the connection 
between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
This is true even if veteran's statements, concerning what a 
physician said about medical causation, are made under oath.  
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995). 

In a December 1990 report from The Rehabilitation Institute 
it was stated that the veteran had had left foot surgery four 
times and had had bunions removed from his right foot.  
However, this report does not have any bearing on whether the 
veteran's disability of the feet underwent any increase 
during service and, indeed, makes no reference to the veteran 
disability of the feet as it relates to his military service.  
Thus, while new, it is not material.  

Right Ear Hearing Loss

At the August 2001 hearing the veteran testified that even 
though he had been exposed to acoustic trauma in post service 
occupations (page 11), physicians had recently told him at 
his last hearing test that most of his hearing loss was due 
to inservice acoustic trauma (page 11) which he also 
testified was acoustic trauma from an explosion of a mortar 
round (page 10).  However, as noted, such lay testimony of 
what a physician has purportedly stated is not competent 
medical evidence for the purpose of reopening.  Also, even if 
this acoustic trauma was during combat (which was not made 
clear at the August 2001 hearing) then to the extent that 
physicians had made such a statement, it is based upon an 
erroneous history of combat, and it is not sufficient for 
reopening in light of the Board's determination that the 
veteran did not engage in combat.  

Skin Disorder

At the August 2001 hearing the veteran testified that he had 
chronic skin problems which dated back to an incident in 
Cambodia when a helicopter flew over him and sprayed some 
unknown substance (page 9).  This is new in that it differs 
from his earlier testimony in 1989 when he testified that 
this occurred at Ft. Hood, Texas.  However, this is not 
sufficient for reopening in light of the Board's 
determination that the veteran did not engage in combat.  

A VA outpatient treatment (VAOPT) record of February 1993 
noted that the veteran complained of a chronic eruption that 
had occurred episodically for years.  On examination he had 
confluent scaling macules on his trunk, arms, and face, as 
well as scaling in the crural folds.  The diagnoses were 
tinea versicolor and tinea cruris.  A June 1994 private 
clinical record reflects that he had a papular depigmenting 
rash chronically for which he was occasionally followed by a 
dermatologist.  On VA examination in January 1995 he 
complained of having rashes in his groin area and his ears, 
neck, and chest for which he had been treated at a 
dermatology clinic.  On examination he had no rash, including 
no maculopapular rash, but had hyperpigmentation in the 
perineal area.  

These records only reflect current treatment for a skin 
disorder but in no way relate any skin disorder to the 
veteran's period of military service and do not establish 
continuity of symptomatology.  Thus, while new they are not 
relevant.  

Hearing Testimony

The veteran's testimony and recent contentions advance some 
theories of entitlement not considered in the Board's 1990 
decision.  For instance he has recently attributed his foot 
injury to a punji stick injury in Vietnam.  He has testified 
that his hearing loss was the result of exposure to 
explosions and other loud noises in Vietnam, and he has 
attributed his skin rash to being sprayed with an unknown 
substance in Cambodia.  

Ordinarily, a veteran's statements are presumed credible for 
purposes of determining whether there is new and material 
evidence.  However, the presumption of credibility is 
rebutted where the assertions are inherently incredible.  
Assertions are inherently incredible where service department 
records are absolutely clear that the veteran did not have 
the service claimed in his statements.  Samuels v. West, 11 
Vet. App. 433, 436 (1998).  The Board must find that the 
veteran's statements are inherently incredible, and therefore 
do not constitute new and material evidence.

In sum, the new evidence submitted since the 1990 Board 
decision is not material and is insufficient to reopen the 
claims denied by the 1990 Board decision.  


ORDER

Service connection for PTSD is denied.  

Reopening of the claims for service connection for a foot 
disorder, for hearing loss in the right ear, and for a 
chronic skin disorder of the groin and thigh is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

